Citation Nr: 0521783	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C and 
residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  


FINDING OF FACT

There is no evidence of hepatitis C in service and no 
competent evidence of a nexus between the veteran's current 
hepatitis C and his period of active service; there is no 
evidence of current residuals of hepatitis B.


CONCLUSION OF LAW

Hepatitis C and any residuals of hepatitis B were not 
incurred in or aggravated by service and may not be presumed 
to have been caused by herbicide exposure therein. 38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 2004 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in July 2004 and a supplemental statement of the case in 
November 2004, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In May 2003, prior to the February 2004 rating decision, the 
RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for hepatitis C and residuals of 
hepatitis B, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
this respect, the Board notes that the letter informed the 
veteran that he should advise VA if there was any additional 
information or evidence that he wanted VA to get for him.  
Although the letter did not specifically state that the 
veteran could submit any evidence in his possession, it did 
state that he could provide VA with appropriate information 
to obtain any such evidence.  Thus, the discussion contained 
in this letter furnished the veteran notice of the evidence 
he still needed to send to VA, the evidence that VA would 
assist in obtaining, and in effect requested that the veteran 
identify any additional evidence that he possessed or knew of 
that could help to substantiate his claim.  At this stage of 
the appeal, no further notice is needed to comply with the 
VCAA, and the Board finds that any failure to provide the 
veteran with VCAA notice did not affect the essential 
fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and a compensation examination report, 
transcripts of the veteran's testimony at a travel board 
hearing and records from the Social Security Administration.  
The veteran has not alleged that there are any other 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service medical records, including the reports of entrance 
and separation examinations, contain no complaint, finding, 
or history of hepatitis C.  The records do show that the 
veteran was diagnosed with improper use of alcohol, 
methaquolone and cannabis sativa in September 1976.  In April 
1977 his serum glutamic oxaloacetic transaminase (SGOT) 
values were elevated with a questionable etiology.  June and 
August 1977 treatment records indicate that the veteran had 
been exposed to hepatitis, but remained asymptomatic.  A 
November 1977 treatment record notes that his roommate had 
hepatitis approximately 6 weeks before.  The veteran was 
diagnosed with probable mild anicteric hepatitis.  March 1978 
treatment records indicate various diagnoses including 
chronic viral type hepatitis versus alcohol-induced 
hepatitis.  Several treatment records note the veteran had a 
history of both alcohol abuse and IV drug use.  That same 
month the veteran underwent a liver biopsy.  A May 1978 
treatment record notes that the veteran had a history of 
hepatitis B and that he had a probable complete recovery at 
that time.  At the time of his October 1978 separation 
examination, clinical evaluation of all the veteran's systems 
was normal.  Both the veteran's entrance and separation 
examination reports show no evidence of tattoos or other 
identifying marks.

After service, VA and non-VA records, dating from April 1998 
to September 2004, show treatment primarily for an unrelated 
back disability.  Private serology tests, conducted in May 
2002, were positive for hepatitis C.  Thereafter, treatment 
records show a history of hepatitis C.  A December 2002 VA 
treatment record further notes that the veteran had 
antibodies to hepatitis B.  Several VA treatment records note 
a prior history of alcohol, IV heroin, cocaine and marijuana 
use.  

A July 2003 VA examination report indicates that the 
veteran's claims file was reviewed in conjunction with 
examination of the veteran.  At the time of the examination, 
he was not taking any medication for hepatitis.  He had 
recently experienced right upper quadrant abdominal pain 
without fever, diarrhea or flatus.  The examiner noted the 
veteran's in-service history of hepatitis, noting that it was 
diagnosed as hepatitis B in May 1978.  The examiner further 
noted that the veteran abused alcohol, as well as intravenous 
heroin and snorted cocaine in service and had gotten several 
tattoos in 1983, as well as his left ear pierced, also in 
1983.  The veteran denied any blood transfusion or organ 
transplant prior to 1992, high-risk sexual activity or 
occupational blood exposure.  The examiner diagnosed new 
diagnosis of hepatitis C and opined that he was unable to 
pinpoint the cause because of the veteran's multiple risk 
factors, any one of which could be implicated.  The examiner 
further opined that the most likely etiology was viral with 
multiple risk factors such as body piercing, intravenous drug 
abuse and tattoo placement.

During his May 2005 travel board hearing before the 
undersigned, the veteran testified that he was diagnosed with 
unspecified chronic hepatitis several times in service, 
beginning in 1977.  He testified that he was exposed to 
hepatitis when his roommate contracted the disease, as did 
approximately 4 other individuals in his barracks.  He 
testified that he shared shaving equipment with other 
soldiers in the field and that he used intravenous drugs 
while in service, but did not share needles with anyone else.  
He testified that he got all of his tattoos at least 5 years 
after his discharge from service.  The veteran also testified 
that a VA nurse practitioner told him that if his hepatitis 
was chronic enough, his earlier hepatitis B might have turned 
to hepatitis C.  She had been transferred to another facility 
and he was unable to locate her to obtain a statement to that 
effect.  He also believed that it was unclear what type of 
hepatitis he had in service.  Finally, the veteran testified 
that he had not received any treatment for his hepatitis 
since the most recent treatment records were associated with 
the claims file.

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where drugs are used and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of drugs. Drug abuse 
means the use of illegal drugs.  38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his currently 
diagnosed hepatitis C.  While the evidence reveals that he 
currently suffers from hepatitis C, the competent, probative 
evidence of record does not etiologically link his hepatitis 
to his service or any incident in service.  In fact, the July 
2003 VA examiner, although unable to pinpoint the exact 
cause, did link the veteran's current hepatitis C to any one 
of his known risk factors which included in-service IV drug 
use, tattoo placement and body piercings.  The evidence of 
record, including the veteran's own testimony, shows that he 
did not acquire his tattoos or body piercings until after his 
discharge from service. 

With regard to the veteran's in-service IV drug use, as noted 
above, service connection may not be established for drug 
abuse, even if it began in service, or for secondary 
disabilities that result from drug abuse.  See also Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (interpreting 
38 U.S.C.A. § 1110).  Thus, even if the veteran's hepatitis C 
resulted from any in-service drug abuse, service connection 
for hepatitis C is precluded by law.

Finally, there is no medical evidence of record linking the 
veteran's current hepatitis C to the hepatitis (diagnosed as 
hepatitis B in May 1978) he was treated for in service.  Nor 
is there medical evidence of record indicating that the 
veteran has current residuals of his in-service episodes of 
hepatitis B.  The veteran's personal opinion that his 
hepatitis C is related to service or that he has current 
residuals of in-service hepatitis B is not competent evidence 
required to establish service connection. Grottveit, supra; 
Espiritu, supra.  Absent competent evidence of a nexus 
between the hepatitis C and service, service connection is 
not warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for hepatitis C.  38 
U.S.C.A. § 5107(b).  There is no evidence of the disorder in 
service and no competent evidence relating the disorder to 
service.  Therefore, the appeal is denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for hepatitis C and residuals of hepatitis B, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C and residuals of hepatitis 
B is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


